DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 and 08/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the method including the steps of…” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim language is directed to “a program for controlling a projector”, which is mere information in the form of data (see MPEP § 2106, subsection I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno.
Konno (US Pub. No. 2012/0182487 A1) discloses:
Regarding claim 1, a projector (i.e. laser projection apparatus; Figure 1, element 101) comprising: a light source (i.e. laser light source; Figure 1, element 110) configured to generate light (i.e. laser light beam; Figure 1, element 123); an optical system (Figure 1, element 120) configured to reflect the light from the light source (i.e. laser light source; Figure 1, element 110) and guide the light to a two-dimensional scanning mirror (Figure 1, element 140; page 3, paragraph 0051, lines 1-3); the two-dimensional scanning mirror (Figure 1, element 140) configured to project the light guided by the optical system (Figure 1, element 120) on a screen (Figure 1, element 201); and a driving mechanism (Figure 1, element 108) configured to drive the optical system at a predetermined period and a predetermined amplitude (i.e. period and amplitude corresponding to element 143 in Figure 2).
Regarding claim 2, the driving mechanism (Figure 1, element 108) drives the optical system in a predetermined direction (i.e. element 108 controls the operation of the laser projection apparatus; page 3, paragraph 0042, lines 10-12).
Regarding claim 3, the driving mechanism (Figure 1, element 108) further drives the optical system in a direction at a predetermined angle to the predetermined direction (i.e. element 108 sends the signal to element 142 
Regarding claim 4, the direction at a predetermined angle is a direction vertical to the predetermined direction (page 3, paragraph 0053, lines 3-5).
Regarding claim 5, the optical system includes at least two mirrors (Figure 1, elements 122-1, 122-2, 122-3, 151 and 141).
Regarding claim 6, the driving mechanism (Figure 1, element 108) provided in at least one of the at least two mirrors (Figure 1, element 141).
Regarding claim 7, at least two mirrors include at least one of a dichroic mirror (Figure 1, elements 122-1, 122-2, 122-3; page 3, paragraph 0046, line 4) and a fold mirror (Figure 1, element 151).
Regarding claim 8, the light source (i.e. laser light source; Figure 1, element 110) includes a laser diode (i.e. semiconductor-excited solid state laser; page 3, paragraph 0043, lines 1-5).
Regarding claim 9, the two-dimensional scanning mirror (Figure 1, element 140) is configured to include two one-dimensional scanning mirrors (page 3, paragraph 0051, lines 1-3).
Regarding claim 10, a method of controlling a projector (i.e. raster scan method; page 2, paragraph 0039, 1-3), the projector (i.e. laser projection apparatus; Figure 1, element 101) including a light source (i.e. laser light source; Figure 1, element 110) configured to generate light (i.e. laser light beam; Figure 1, element 123), an optical system (Figure 1, element 120) configured to reflect the light from the light source (i.e. laser light source; .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US Pub. No. 2016/0366377 A1) discloses a scanning projector and a method for operating a scanning projector including a light source module including a plurality of color light sources including at least one color light source provided in a plurality, and a scanner configured to execute scanning in the horizontal direction and the vertical direction using light beams emitted from the light source module. Light beams emitted from the plurality of same color light sources are projected on different 
Chikaoka (US Pub. No. 2014/0078121 A1) teaches an image display apparatus including a light source emitting a laser beam, a scan mirror projecting an image by vertically and horizontally scanning the laser beam by swinging, and a scan control portion rendering the horizontal scanning amplitude of the scan mirror on the side of a projection image having a reduced length relatively large as compared with the horizontal scanning amplitude of the scan mirror on the side of the projection image having an increased length with respect to distortion in which the length of the upper side of the projection image and the length of the lower side of the projection image are different from each other.
Sakaguchi (US Pub. No. 2006/0023164 A1) shows a displaying optical system which projects images using coherent light, comprises a light source which emits the light; and a polarization control unit. The polarization control unit changes the polarization state of the light emitted from the light source temporally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
12/07/2021